prota s we EIST tenes
— me

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

|
DEC 0 2 2019. |

Brett Meyer and . 4
Nancy Meyer,
Plaintiffs, 18-cv-5468 (AJN)
—V- ORDER
Jody Susler,
Defendant.

 

 

ALISON J. NATHAN, District Judge:

The parties are hereby ordered to submit a joint letter advising the Court of the status of

settlement in this matter no later than December 9, 2019.

SO ORDERED.

Dated: December an , 2019
New York, New York

  

Chil

[AINSOW J. NATHAN
United States District Judge

 

 

 
